FY2007 IMAGIN MOLECULAR CORPORATION FORM 10-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A SANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 Commissionfile number 0-23873 IMAGIN MOLECULAR CORPORATION (Exact Name of Registrant in its Charter) Delaware 13-4099008 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3 Grant Square, #315, Hinsdale, IL 60521 (Address of principal executive offices (Zip Code) (630) 371-5583 (Registrant's telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No S Indicate by a check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer”, or “smaller reporting company in Rule 12b-2 of the Exchange Act (check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.). Yes¨Nox Registrant's revenues for its most recent fiscal year: $259,985. Market value of Common stock held by non-affiliates at April 11, 2008:$3,517,016. Shares of Common Stock outstanding at April 11, 2008: 93,663,284 shares Documents incorporated by reference: None Transitional Small Business Disclosure Format (check one): Yes S No Ј EXPLANATORY NOTE The filing amends the registrant’s filing on Form 10-KSB originally filed on April 14, 2008 and subsequently amended on Form 10-KSB/A on November 10, 2008. The amended filing is being made to revise the language in Items 8A and 8A(T). FY2007 IMAGIN MOLECULAR CORPORATION FORM 10-K TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Item 2. Description of Properties 9 Item 3. Legal Proceedings 9 Item 4. Submission of Matters to a Vote of Security Holders 9 PART II Item 5. Market for Common Equity and Related Stockholder Matters 10 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7. Financial Statements 15 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 15 Item8A(T). Controls and Procedures 15 Item 8B. Other Information 16 PART III Item 9. Directors, Executive Officers, Promoters and Control Persons; Compliance with Section 16(a) of the Exchange Act 16 Item 10. Executive Compensation 18 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item12. Certain Relationships and Related Transactions 21 Item 13. Exhibits 21 Item 14. Principal Accountant Fees and Services 22 Report of Independent Registered Public Accounting Firm 24 Consolidated Financial Statements 28 Signatures 39 Certifications 41 Table of Contents FY2007 IMAGIN MOLECULAR CORPORATION FORM 10-K PART I ITEM 1. DESCRIPTION OF BUSINESS Special Cautionary Notice Regarding Forward-Looking Statements This Report contains statements that constitute forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and the Securities Exchange Act of 1934. Various matters discussed in this document and in documents incorporated by reference herein, including matters discussed under the caption “Management’s
